I respectfully dissent.
The test of whether an employee is entitled to workers' compensation is whether a causal connection existed between the injury and employment activities or conditions of employment.Bralley v. Daugherty (1980), 61 Ohio St.2d 302, 303, 15 O.O.3d 359, 360, 401 N.E.2d 448, 449; R.C. 4123.01(C). The claimant has the burden to produce evidence furnishing a reasonable basis for a claim. Stevens v. Indus. Comm. (1945), 145 Ohio St. 198, 30 O.O. 415, 61 N.E.2d 198. If the evidence produced by the claimant furnishes a basis for a choice among different possibilities, he fails to sustain his burden. Id. See, also,Lord v. Daugherty (1981), 66 Ohio St.2d 441, 443, 20 O.O.3d 376, 377, 423 N.E.2d 96, 97. Claimant has failed to satisfy this initial burden. Accordingly, I would affirm the trial court's decision.
The majority correctly states the determination of a causal connection is based upon the totality of the circumstances, including proximity of the accident to the place of employment, the employer's degree of control over the accident site, and the benefit the employer received from the injured employee's presence at the accident site. Id. at syllabus.
The evidence indicates the accident sub judice occurred at the place of claimant's employment and the employer had control over the area of the accident, viz., a stairwell in the factory in which claimant was employed. However, the evidence fails to establish any benefit received by the employer from the claimant's presence at the scene. The mere fact injury occurred *Page 72 
during employment is not sufficient to establish entitlement to an award. Eggers v. Indus. Comm. (1952), 157 Ohio St. 70, 47 O.O. 71, 104 N.E.2d 681.
Claimant's deposition testimony indicates defendant was on a contractually allowed break when he was injured. Claimant went to see a co-worker who was selling a boat to discuss the boat. Enroute to his co-worker, claimant tripped over a step in a stairwell at the factory, aggravating a pre-existing back injury. Claimant unpersuasively argues the break was for his employer's benefit because it had been part of a negotiated compensation package. No custom, rule or regulation adopted by an employer may be used to place an employee in the course of employment. Kuehr v. Bobbie Brooks, Inc. (1978), 57 Ohio App.2d 72,73, 11 O.O.3d 53, 54, 385 N.E.2d 320, 321; Indus. Comm. v.Ahern (1928), 119 Ohio St. 41, 162 N.E. 272.
Claimant unpersuasively relies on Kohlmayer v. Keller (1970),24 Ohio St.2d 10, 53 O.O.2d 6, 263 N.E.2d 231; however, the casesub judice is distinguishable in that claimant herein was engaged in a purely personal pursuit or errand when injured and not engaged in some duty required by his employer. The claimant must prove the injury occurred "in the course of and arising out of the employment." Claimant failed to prove the injury occurred "arising out of the employment." See Keuhr, supra,57 Ohio App.2d at 75, 11 O.O.3d at 55, 385 N.E.2d at 322, discussing bothAhern, supra and Kohlmayer, supra.
Claimant has failed to establish he was engaged in a required duty and admits he was engaged in a personal pursuit. The evidence has not established any material issue of fact with respect to any benefit derived by the employer regarding claimant's presence at the accident site. Consequently, contrary to the conclusion reached by the majority, there are no material issues of fact, and the employer was entitled to a judgment as a matter of law.
Accordingly, I would affirm the decision of the trial court. *Page 73